PER CURIAM:
This claim was submitted for decision based on the allegations of the Notice of Claim and the respondent’s Answer.
Claimant seeks payment of the sum of $424.32 for hospital supplies delivered to Welch Emergency Hospital. In its Answer, *152the respondent admits the validity of the claim, and states that there were sufficient funds in respondent’s appropriation- for the fiscal year in question from which the claim could have been paid.
In view of the foregoing, the Court hereby makes an award to the claimant in the amount of $424.32.
Award of $424.32.